     Case 5:19-cv-00509 Document 13 Filed 08/21/20 Page 1 of 2 PageID #: 874



                           UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF WEST VIRGINIA

                                         AT BECKLEY


MARTIN ANTHONY LESTER,

               Plaintiff,

v.                                                         CIVIL ACTION NO. 5:19-cv-00509

ANDREW SAUL,
Commissioner of Social Security,

               Defendant.

                                            ORDER

               Pending are Plaintiff Martin Anthony Lester’s Memorandum in Support of

Judgment on the Pleadings [Doc. 9] and the Commissioner’s Brief in Support of the Defendant’s

Decision [Doc. 11]. This action was previously referred to the Honorable Dwane L. Tinsley,

United States Magistrate Judge, for submission of proposed findings and a recommendation

(“PF&R”). Magistrate Judge Tinsley filed his PF&R on June 2, 2020 [Doc. 12]. Magistrate Judge

Tinsley recommended that the Court deny Mr. Lester’s request to reverse the Commissioner’s

decision, grant the Commissioner’s request to affirm his decision, affirm the final decision of the

Commissioner, and dismiss the matter from the Court’s docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the
    Case 5:19-cv-00509 Document 13 Filed 08/21/20 Page 2 of 2 PageID #: 875



Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a

magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on June 19, 2020. No objections were filed.

               Accordingly, the Court ADOPTS the PF&R [Doc. 12], DENIES Mr. Lester’s

request to reverse the Commissioner’s decision [Doc. 9], GRANTS the Commissioner’s request

to affirm his decision [Doc. 11], AFFIRMS the final decision of the Commissioner, and

DISMISSES the matter.

               The Court directs the Clerk to transmit a copy of this Order to any counsel of record

and any unrepresented party herein.

                                                     ENTERED: August 21, 2020




                                                 2
